Appellant was convicted of murder in the second degree and his punishment assessed at confinement in the penitentiary for a term of seven years.
The record contains no bill of exceptions. In his motion for new trial appellant complains of the court's charge, his objection being stated as follows: "The court erred in its charge to the jury, which fact will be more fully stated by the amendment hereafter to be filed." The amendment subsequently filed in no particular criticises the charge of the court. The exception to the charge of the court in the original motion is too general to be reviewed, not specifically pointing wherein there is error. Quintana v. State, 29 Texas Crim. App., 403. The evidence amply supports the verdict of the jury. The judgment is affirmed.
Affirmed. *Page 437